Citation Nr: 0530754	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  03-21 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for arteriosclerosis 
obliterans.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from January 1967 to August 1969.  He served in Vietnam and 
was awarded the Bronze Star Medal with "V" device.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York. (the RO).

Procedural history

In May 2001, the RO received the veteran's claim of 
entitlement to service connection for arteriosclerosis 
obliterans.  A March 2002 rating decision denied the claim, 
and he appealed.

The Board remanded the case in March 2005 for the purpose of 
obtaining a medical opinion from a VA physician.  After the 
additional development requested by the Board was 
accomplished, the RO again denied the veteran's claim in an 
August 2005 supplemental statement of the case (SSOC).  The 
case is now once again before the Board.

Issues not on appeal

The March 2002 rating decision also granted the veteran's 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD).  A 30 percent disability rating was 
assigned.  The veteran was notified of the RO's decision and 
of his appellate rights in a letter dated March 13, 2002.  He 
did not indicate disagreement with that aspect to the RO's 
decision.  [In November 2002 the RO received a VA Form 21-
4138 from the veteran's representative expressing 
disagreement with the denial of service connection for 
arteriosclerosis in the March 2002 rating decision.  That 
correspondence did not refer to the assigned 30 percent 
disability rating for PTSD.]

The law states that unless a notice of disagreement (NOD) is 
filed within one year after the RO mails the notice of 
determination to the claimant, the decision of the RO will 
become final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.302 (2005).  While special wording is not required, the 
NOD must be in terms which can reasonably be construed as 
disagreement with the RO's determination and desire for 
appellate review.  See 38 C.F.R. § 20.201 (2005).  
  
The next correspondence from the veteran or his 
representative regarding the disability rating for PTSD was 
received by the RO in May 2003, over one year after the 
issuance of the March 2002 rating decision.  In that 
statement, the veteran's representative contended that the 
November 2002 VA Form 21-4138 constituted a timely notice of 
disagreement (NOD) as to the disability rating assigned the 
veteran's PTSD.  The RO declined to construe the November 
2002 communication as a NOD as to the disability rating 
assigned for PTSD and instead considered the representative's 
May 2003 statement as a claim of entitlement to an increased 
rating for PTSD.  In a May 2004 rating decision, the RO 
increased the disability rating assigned the veteran's PTSD 
to 50 percent.  To the Board's knowledge, the veteran has not 
disagreed with that decision.  

The issue of the veteran's entitlement to an increased 
disability rating for PTSD is therefore not in appellate 
status and appears to have been resolved.  If the veteran and 
his representative still wish to contest the matter of 
whether the November 2002 statement is a NOD, they should 
take the matter up with the RO.  See 38 C.F.R. § 19.28 (2005) 
[whether a NOD is adequate is an appealable issue].

The Board also notes that the representative's May 2003 
statement also expressed a desire to file a claim for service 
connection for a blood disorder.  That claim has not been 
adjudicated by the RO and therefore is not in appellate 
status.  That issue is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The medical evidence of record demonstrates the current 
existence of multiple vascular disabilities, including 
arteriosclerosis obliterans.  



2.  No vascular disease of any kind, including 
arteriosclerosis obliterans, was manifested in service.

3.  The veteran's military service included a tour of duty in 
Vietnam. 

4.  The competent medical evidence of record does not 
demonstrate a nexus between the veteran's claimed 
disabilities and his military service, to include his combat 
status or his presumed exposure to herbicides in Vietnam.  


CONCLUSION OF LAW

Arteriosclerosis obliterans was not incurred in or aggravated 
by the veteran's military service.  38 U.S.C.A. §§ 1110, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for 
arteriosclerosis obliterans.  He essentially contends that 
this condition is the result of exposure to herbicides in 
Vietnam.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by the June 2003 statement of the case (SOC) and the 
August 2003, May 2005, and August 2005 SSOCs of the pertinent 
law and regulations (including those related to presumptive 
service connection for diseases related to herbicide 
exposure), of the need to submit additional evidence on his 
claim, and of the particular deficiencies in the evidence 
with respect to his claim.  

More significantly, letters were sent to the veteran in 
December 2002, December 2003, and March 2005 which were 
specifically intended to address the requirements of the 
VCAA.  The December 2002 letter from the RO specifically 
notified the veteran that to support a claim for service 
connection, the evidence must show "[a]n injury in military 
service or a disease that began in or was made worse during 
military service, OR an event in service causing injury or 
disease;" a "current physical or mental disability;" and a 
"relationship between your current disability and an injury, 
disease, or event in service."

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In the December 
2003 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "[r]elevant records from any 
Federal agency" including "medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  He was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by a Federal agency" including records from "State or 
local governments, private doctors and hospitals, or current 
or former employers."  This letter also notified the veteran 
that VA would assist him "by providing a medical examination 
or getting a medical opinion if we decide it's necessary to 
make a decision on your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The December 2003 letter notified the veteran that he "must 
give us enough information about your records so that we can 
request them from the person or agency that has them . . . 
[i]t's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" (emphasis in original).  More 
specifically, the December 2003 letter instructed the veteran 
to "[s]end us any medical reports you have.  If you want us 
to obtain them for you, please complete and return the 
attached VA Form 21-4142, Authorization and Consent to 
Release Information, to authorize release of information from 
any doctors and/or hospitals concerning any treatment you 
received."  With respect to VA medical records, the veteran 
was advised that if "you have recently received treatment at 
a [VA] facility or treatment authorized by [VA], please 
furnish the dates and places of treatment . . . [w]e will 
then obtain the necessary reports of such treatment."

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The March 2005 letter included notice that "[i]f there is 
any other evidence or information that you think will support 
your claim, please let us know . . . [i]f you have any 
evidence in your possession that pertains to your claim, 
please sent it to us."  The Board believes that this request 
substantially complies with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  Review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of his claim.  
The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In the instant 
case, the veteran was provided with VCAA notice via the 
December 2002, December 2003, and March 2005 VCAA letters.  
His claim was then readjudicated in the August 2005 SSOC, 
after he was provided with the opportunity to submit evidence 
and argument in support of his claim and to respond to the VA 
notice.  Thus, any VCAA notice deficiency has been rectified, 
and there is no prejudice to the veteran in proceeding to 
consider his claim on the merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 
(2005) that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  In Mayfield, the timing-of-
notice error was found to be sufficiently remedied and cured 
by subsequent provision of notice by the RO, such that the 
appellant was provided with a meaningful opportunity to 
participate effectively in the processing of her claim by VA.  
As discussed in the preceding paragraph, the veteran received 
such notice and was given the opportunity to respond.  The 
veteran has pointed to no prejudice resulting from the timing 
of the VCAA notice. 

Moreover, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].    

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical and personnel 
records, extensive VA treatment records, records from the 
Arnot Ogden Medical Center, and the report of an April 2005 
VA examination.  The veteran and his representative have not 
identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2005).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  The veteran indicated in his substantive 
appeal that he did not want a hearing before the Board.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
arteriosclerosis, when manifested to a compensable degree 
within the initial post-service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2005).  Additionally, service connection may also be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2005); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f) (West 2002).  

The following diseases are deemed associated with herbicide 
exposure: chloracne or other acneform diseases consistent 
with chloracne, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma) and diabetes mellitus 
(Type 2).  See 38 C.F.R. § 3.309(e) (2005).  The foregoing 
diseases shall be service connected if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) 
are met, even though there is no record of such disease 
during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. 
§ 3.307(d) are also satisfied.

The Secretary of Veterans Affairs (Secretary) has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341, 341-
346 (1994); see also Notice, 61 Fed. Reg. 41-442-449 (1996).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, see 
38 C.F.R. § 3.309(e), but must also determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(e).

Combat status

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "The Secretary shall accept as sufficient 
proof of service-connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . . Service-connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary."  See also 38 C.F.R. § 
3.304(d) (2005).

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still generally establish his claim 
by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 
8 Vet. App. 563, 567 (1996); Kessel v. West, 13 Vet. App. 9 
(1999) [the 38 U.S.C.A. § 1154(b) presumption only relates to 
the question of service incurrence, it does not relate to 
questions of whether the veteran has a current disability or 
whether there was a nexus between the in-service event and 
the current disability].



Factual background

As was noted in the Introduction, the veteran served in 
Vietnam and was awarded a Bronze Star medal with "V" 
device. 

Service medical records, including the veteran's discharge 
examination, are pertinently negative for diagnosis or 
treatment of arteriosclerosis or a vascular disorder of any 
kind.  

The first indication of a vascular condition in the medical 
record is in August 1992.  At that time, physicians at the 
Arnot Ogden Medical Center diagnosed the veteran with 
arteriosclerosis obliterans with bilateral superficial 
femoral artery occlusive disease, infrapopliteal occlusive 
disease, and disabling claudication of the lower extremities.  
A right femoral popliteal bypass graft was performed.  The 
veteran's vascular condition subsequently worsened, 
necessitating a left below the knee amputation in December 
1996.  Surgery was again necessary in September 1998, at 
which time the veteran underwent a right femoral embolectomy 
and thrombectomy as well as a common femoral and profunda 
femoris endarterectomy.  No opinion as to the etiology of the 
veteran's arteriosclerosis or accompanying vascular 
disability is included in the veteran's treatment records.

VA treatment records beginning in 2001 also reflect 
continuing treatment for arteriosclerosis obliterans and 
peripheral vascular disease.  As with the veteran's treatment 
records from the Arnot Ogden Medical Center, his VA treatment 
records are devoid of and statement or indication on the part 
of any medical professional regarding the etiology of the 
veteran's arteriosclerosis.

In March 2005, the Board remanded this case so that a medical 
nexus opinion could be obtained.  See Charles v. Principi, 16 
Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) 
(2005).  In an April 2005 VA examination report, the veteran 
was again diagnosed with arteriosclerosis, which the examiner 
found to be "unlikely . . . due to the exposure to Agent 
Orange in Vietnam."


Analysis

In order to establish service connection for the claimed 
disorder, there must be 
(1) evidence of a current disability; (2) evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson, supra.

With respect to element (1), it is undisputed that the 
veteran has arteriosclerosis obliterans and peripheral 
vascular disease.  This element is clearly satisfied.

Concerning element (2), in-service incurrence of disease or 
injury, the Board will separately address disease and injury.  
Concerning disease, there is no evidence of arteriosclerosis 
obliterans or any other vascular disorder in service or for 
over two decades thereafter.  The veteran does not contend 
otherwise.  

Concerning injury, the claimed injury is exposure to 
herbicides in Vietnam.  Because the veteran in fact served in 
Vietnam, such exposure is presumed.  See 38 U.S.C.A. § 
1116(f) (West 2002); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) 
(2005).  To that extent, element (2) is met.

The Board additionally observes that the veteran is a veteran 
of combat.  However, there is no evidence in the record to 
suggest, and the veteran himself does not appear to contend, 
that his cardiovascular system was injured in Vietnam due to 
combat.  See Libertine and Kessel, both supra. The veteran's 
presentation has revolved exclusively around presumed 
exposure to Agent Orange in Vietnam. 

Moving on to crucial element (3), arteriosclerosis obliterans 
is not deemed to be a presumptive Agent Orange-related 
disease by law, and the Secretary of VA has not so 
determined.  Thus, service connection may not be established 
by statutory presumption.  See 38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).   

As indicated in the law and regulations section above, 
service connection may still be established on a direct 
basis, i.e. via medical opinion linking the claimed 
disability to herbicide exposure.  See Combee, supra.  It was 
for this reason that the Board remanded this case in March 
2005.  As noted in the factual background section above, 
after reviewing the file and physically examining the 
veteran, the April 2005 VA examiner specifically determined 
that the veteran's arteriosclerosis was unrelated to his 
military service, including presumed exposure to herbicides.

There is no competent medical evidence to the contrary.  To 
the extent that the veteran himself is attempting to 
establish an etiological connection between his 
arteriosclerosis obliterans and military service, to include 
exposure to herbicides, it is well established that as a lay 
person without medical training he is not competent to 
provide opinions on medical matters such as the etiology of 
disease.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159(a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  His statements are not, 
therefore, probative of a nexus between his disabilities and 
his military service.  See also Voerth v. West, 13 Vet. App. 
117, 119 (1999) [unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus to service].  Hickson element (3) has 
therefore not been satisfied, and the veteran's claim fails 
on that basis. 

In conclusion, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the veteran's service-connection claim for arteriosclerosis 
obliterans.  The benefit sought on appeal is accordingly 
denied.


ORDER

Service connection for arteriosclerosis obliterans is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


